Citation Nr: 0717422	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  00-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of lung cancer, status-post right lobectomy, for 
the period beginning on March 26, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the veteran's evaluation for 
service-connected residuals of lung cancer from 100 percent 
to 10 percent, effective from July 1, 1999.  The veteran 
expressed disagreement with the 10 percent evaluation 
assigned, and subsequently perfected an appeal.

In a June 2004 rating decision, the RO increased the 
evaluation for residuals of lung cancer to 30 percent, 
effective from March 26, 2003.

In October 2005, a central office hearing was held.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
veteran submitted a private medical statement along with a 
waiver of initial RO consideration, which covered that 
evidence and any subsequent evidence submitted directly to 
the Board within 60 days.  In the following month, the 
veteran forwarded additional medical evidence to the Board.

In March 2006, the Board denied an evaluation in excess of 10 
percent for residuals of lung cancer for the period from July 
1, 1999 to March 25, 2003, and remanded the issue of an 
evaluation in excess of 30 percent for the period beginning 
on March 26, 2003. 

In the introduction of the prior decision, the Board referred 
a claim for total disability rating for compensation based on 
individual unemployability.  At that time, the record 
contained an October 2005 statement by Dr. Kolupoti who 
indicated that the veteran was unable to work due to his 
service-connected pulmonary disability.  There is no 
indication that the RO has taken any action on this matter.  
The veteran has since submitted an additional statement dated 
in May 2006 by Dr. Kolupoti in support of his contention.

FINDING OF FACT

For the period beginning on March 26, 2003, there is no 
objective evidence of FEV-1 of 40 to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  


CONCLUSION OF LAW

For the period beginning on March 26, 2003, the criteria for 
an evaluation in excess of 30 percent for residuals of lung 
cancer, status post right lobectomy, are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.97, 
Diagnostic Codes 6819, 6844 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.
In the present case, the veteran was provided with the notice 
required by the VCAA in October 2003, April 2006, and August 
2006 letters.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession to 
VA, informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Records from the Social Security Administration (SSA) are not 
of record.  Such records were requested, and in October 2003, 
SSA indicated that after an exhaustive and comprehensive 
search, it was unable to locate the requested records.  Thus, 
the Board finds that additional attempts to secure such 
records would be futile.

The claims folder contains service medical records, VA 
treatment records from the medical facility in Northport, New 
York, as well as pertinent private medical evidence from Dr. 
Rubenstein, Dr. Kolupoti, Central Suffolk Hospital, and 
Caremax Surgical.  The RO has afforded the veteran VA 
respiratory examinations and, as noted above, the veteran was 
afforded a personal hearing in October 2005.

All obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board notes that in March 2007, the veteran checked the 
box on a VA "SSOC Notice Response" form, indicating that he 
wished to submit more information or evidence, but 
acknowledged that that if the evidence or information was not 
submitted within the 60 day period, his case would be 
returned to the Board.  As no additional information or 
evidence has been received, the Board concludes that the 
veteran wishes for the Board to proceed with his claim with 
the evidence already of record.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.
The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a February 2007 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran underwent a lobectomy due to 
adenocarcinoma of the right lung in August 1995.  The RO 
granted a 100 percent evaluation, effective July 21, 1995 for 
active malignancy, pursuant to Diagnostic Code 6844.  A 10 
percent evaluation was assigned effective, July 1, 1999, and 
a 30 percent evaluation was assigned effective March 26, 
2003.  The 30 percent evaluation has continued to the 
present.  

Post-surgical residuals of lobectomy are rated under the 
General Rating Formula for Restrictive Lung Disease.  38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6844 (2006).  Pursuant 
to Diagnostic Code 6844, a 30 percent evaluation is 
contemplated for FEV-1 of 56 to 70 percent predicted, FEV-
1/FVC of 56 to 70-percent predicted, or; DLCO (SB) of 56 to 
65-percent predicted.  A 60 percent evaluation is warranted 
where there is FEV-1 of 40 to 55- percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted when there is a FEV-1 of less than 40 
percent of predicted value, or; FEV- 1/FVC of less than 40 
percent, or; DLCO(SB) of less than 40- percent predicted, or; 
maximum exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requirement of 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97 (2006).

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

On March 26, 2003 consultation, results from the February 
2003 PFT were discussed.  The veteran's pre-bronchodilator 
FEV-1 was 68 percent, and FEV-1/FVC was 68 percent, with no 
significant response to inhaled bronchodilator.  However, 
testing at that time did not extend to findings of DLCO (SB) 
or maximum oxygen consumption.  

On June 2006 VA examination, the veteran reported difficulty 
breathing since his surgery, and complained that he could not 
get a full breath.  On examination, there was evidence of 
decreased breath sounds in the right upper lobe.  There were 
no signs of cor pulmonale, congestive heart failure, 
pulmonary embolism, respiratory failure, or chronic pulmonary 
thromboembolism.  High resolution imaging demonstrated and 
confirmed the presence of COPD changes without increased 
interstitial markings or bronchiectasis.  

PFTs were scheduled in July and December 2006, however, the 
examiner indicated that the veteran could not coordinate 
either test.  The December 2006 respiratory therapist noted 
that the veteran was unable to complete the full test, 
despite repeated coaching.  It was noted that the veteran was 
choking and coughing on both inspiration and expiration and 
did not come close to getting any kind of repeatable, 
consistent result.  

On review, the Board finds that, for the period from March 
26, 2003, an evaluation in excess of 30 percent for residuals 
of lung cancer, status-post right lobectomy, is not 
warranted.  In this regard, there is no objective evidence of 
FEV-1 of 40 to 55- percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO(SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Findings from the March 26, 2003 
examination were: FEV-1 of 68 percent, and FEV-1/FVC of 68 
percent.  And unfortunately, the veteran was unable to fully 
complete the PFTs scheduled in July and December 2006.  The 
Board acknowledges the severity of the veteran's pulmonary 
disability, as noted by the March 2003 VA examiner, however, 
the Board finds no basis to warrant a higher evaluation of 60 
percent.  The PFT findings of record warrant no more than a 
30 percent evaluation.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

The preponderance of the evidence is against the veteran's 
increased rating claim for his service-connected residuals of 
lung cancer.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of lung cancer, status-post right lobectomy for the 
period beginning on March 26, 2003 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


